DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/13/2022 has been considered by the Examiner.
Status of Claims
Claims 1-19 and 21, filed on 09/15/2022, are under consideration.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 09/15/2022, with respect to the rejections of claim 1 as being anticipated by Choi under 35 USC §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Chen and Bhattacharyya.
Applicants argue that Choi is silent about the catalyst being a microsphere. This argument is found persuasive.
Allowable Subject Matter
The indicated allowability of claims 6, 12 and 20 (pg. 6 of the Non-Final Rejection mailed on 06/15/2022) are withdrawn in view of the newly discovered references Chen and Bhattacharyya.  Rejections based on the newly cited references follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0009523) in view of Bhattacharyya et al. (US 7.029.571).
Chen teaches a method for cracking naphtha to make olefins (feed 34a and 34b) in fast fluidized bed cracker 32 [0097] and [0134]; the product from reactor is separated into olefin products, unreacted feed, and catalyst including deactivated catalyst in a cyclone followed by a stripper (label 9 and [0073]).  The stripped catalyst if fed into catalyst regenerator 24 [0075] and is flown upwards to be generated (i.e. riser generator). The regenerated catalyst is fed back to the cracker through a stand pipe (label 30 and [0078). The catalyst has a size of 20-200 microns [0071] which overlaps the catalyst size recited in pending claim 8-10. The operating conditions of fast fluidized cracking is considered inherent; the results of the prior art method are considered implicit—see MPEP 2145 II.  

    PNG
    media_image1.png
    682
    683
    media_image1.png
    Greyscale

Chen is silent about the micro catalyst being a sphere.
However, Bhattacharyya discloses using a micro-spherical catalyst in cracking to make olefins (Col 5 lines 28-33 and Col 12 lines 32-56) wherein the sphere provides a cracking catalyst that is fluidizable and has acceptable attrition resistance (Col 12 lines 53-55).
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used a spherical shape for the micro-catalyst of Chen because this shape of catalyst is known in cracking and does provide favorable properties (fluidization and attrition for example) and because this combination involves combining known catalyst shape in cracking with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772